Citation Nr: 0933514	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right ankle 
disorder (claimed as a right leg disorder).  

2.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, M.R.




ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1960 to 
March 1960, from July 1961 to January 1962, and from October 
1962 to April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In June 2009, the Veteran and a friend presented testimony at 
a Travel Board hearing at the RO before the undersigned 
Veterans Law Judge.  

For reasons that will be discussed, the Board is reopening 
the claim on the basis of new and material evidence.  But the 
Board will then remand the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before reajudicating the claim on the underlying 
merits.


FINDINGS OF FACT

1.  The RO denied service connection for a right ankle and 
leg disorder in a March 2004 rating decision.  Although 
notified of the denial, the Veteran did not initiate an 
appeal.  

2.  Additional evidence received since the March 2004 rating 
decision is relevant, not cumulative of evidence already of 
record, and it raises a reasonable possibility of 
substantiating the right ankle disorder claim.  


CONCLUSIONS OF LAW

1.  The March 2004 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d); 20.200, 20.201, 
20.302, 20.1103 (2008).

2.  New and material evidence has been submitted since the 
last prior, final denial of the claim in March 2004.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the Veteran's petition to 
reopen his new and material evidence claim, and directing 
further development of the claim on remand, there is no need 
to discuss at this time whether VA has complied with its 
duties to notify and assist.  If still necessary, the Board 
will make this preliminary determination once the additional 
remand development is completed, before readjudicating his 
claim on the underlying merits.

New and Material Evidence to Reopen the Claim

The RO originally denied service connection for a right ankle 
and leg disorder in a March 2004 rating decision.  The RO 
notified the Veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 
20.1103 (2008).

The RO chose not to reopen the claim in the January 2006 
rating decision on appeal.  Regardless of the RO's actions, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this claim before proceeding to 
readjudicate the underlying merits of this claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.

In the prior, final March 2004 rating decision, the RO denied 
service connection for a right ankle and leg disorder because 
the evidence failed to establish the Veteran's preexisting 
right ankle disorder was aggravated beyond its natural 
progression during any of his three periods of active 
service.  In essence, although the in-service evidence 
revealed that a right ankle disorder preexisted service, with 
intermittent and sporadic treatment during service, there was 
still insufficient evidence of a permanent worsening of this 
disorder during service.  See generally 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  

The Veteran's claim to reopen service connection for a right 
ankle and leg disorder was received in May 2005.  Therefore, 
the amended regulation for new and material evidence applies.  
See 66 Fed. Reg. at 45,620 (applying the revised version of 
38 C.F.R. § 3.156 to petitions to reopen filed on or after 
August 29, 2001).    

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  Under the revised 
standards, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the evidence in question 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").           

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) has been received since 
the last final March 2004 rating decision.  Specifically, at 
the June 2009 Travel Board hearing, the Veteran testified 
that he refractured his right ankle during service 
necessitating the use of a cast.  He asserted, in a manner of 
words, that his preexisting right ankle disorder was 
permanently aggravated as the result of his military service.  
He contends he has experienced right ankle arthritis and 
swelling since his separation from service in April 1963.  
See hearing testimony at pages 7-9.  Thus, presuming the 
credibility of this evidence for new and material evidence 
purposes, his testimony demonstrates that his right ankle 
disorder, which likely preexisted his active duty military 
service, was aggravated during his three periods of active 
duty.  Justus, 3 Vet. App. at 513.  So this evidence relates 
to an unestablished fact necessary to substantiate his right 
ankle disorder claim and raises a reasonable possibility of 
substantiating his claim; that is to say, this evidence is 
new and material and his claim is reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).  


ORDER

As new and material evidence has been received, the claim for 
service connection for a right ankle disorder is reopened.  
To this extent, the appeal is granted.


REMAND

As discussed above, the claim for service connection a right 
ankle disorder is reopened.  However, before addressing the 
merits of the service connection for a right ankle disorder 
claim, the Board finds that additional development of the 
evidence is required.

First, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim pursuant to 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.59.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In this regard, the November 2005 VCAA letter is 
insufficient as to notifying the Veteran of the types of lay 
or medical evidence necessary to substantiate his service 
connection claim based on in-service incurrence or based on 
aggravation of a disorder which pre-existed his military 
service.  In other words, this letter did not adequately 
discuss the first element of VCAA notice.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.     

Second, the Veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current right ankle disorder on the basis of in-service 
incurrence or aggravation.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

In this respect, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. 
§ 3.304(b).  Notwithstanding the peacetime provisions of 38 
U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 
shall be applicable in the case of any Veteran who served in 
the active naval service after December 31, 1946, such as the 
case here.  38 U.S.C.A. § 1137 (West 2002).

In short, VA's General Counsel has held that in order to 
rebut the presumption of sound condition under 38 U.S.C. § 
1111 for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service, and 
that the disease or injury was not aggravated by service.  
The Veteran is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
See VAOPGCPREC 3-2003 (July 16, 2003).    The United States 
Court of Appeals for the Federal Circuit has adopted the 
General Counsel's position.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any "increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  If this burden is met, then the Veteran 
is not entitled to service-connected benefits.  However, if 
the government fails to rebut the presumption of soundness 
under section 1111 by showing any of the above, the Veteran's 
claim is one for service connection.  Wagner, 370 F.3d at 
1096.
 
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The Veteran dates the onset of his current right ankle 
problems to an in-service injury in March 1963.  In the 
alternative, the Veteran states that any preexisting right 
ankle disorder was aggravated by his military service.  See 
hearing testimony at pages 7-9.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In this regard, the Veteran has 
been  diagnosed with right lower extremity peripheral 
neuropathy related to diabetes, right ankle arthritis, and 
longstanding right lower extremity radiculopathy secondary to 
low back bulging discs.  See private and Social Security 
Administration (SSA) records dated from 1996 to 2002, as well 
as VA treatment records dated from 2002 to 2005.  Thus, the 
evidence demonstrates various right lower extremity 
disorders.  

With regard to his service treatment records (STRs), there is 
some evidence suggestive of the existence of a preexisting 
right ankle disorder prior to enlistment for his first period 
of active service in January 1960.  That is, STRs dated in 
February 1960, a month after his enlistment examination, 
document X-ray evidence of an old chip off the lateral 
malleolus, which may indicate a prior fracture of the right 
ankle.  It was noted as healed without much deformity.  There 
was some tenderness, and he was given an Ace bandage for 
recurrence of symptoms.  These STRS also noted the Veteran 
reported a right ankle injury four years prior to service at 
age 17 during which he wore a cast for three weeks.  STR X-
rays of the right ankle dated in March 1960 again confirmed 
minimal deformity of the medial malleolus due to an old, 
well-healed fracture.  Upon separation from his first period 
of service in March 1960, a preexisting right ankle injury 
was again reported by the Veteran.  

During his third period of service, STRs and X-rays dated in 
March 1963 once again noted evidence of previous right ankle 
trauma.  Throughout the month of March 1963, STRs reveal 
treatment for a right ankle sprain due to an injury sustained 
while walking down stairs.  He was referred for a possible 
cast.  At the hearing, the Veteran asserted he actually had 
to wear a cast on his right ankle at that time.  STR X-rays 
of the right ankle dated in March 1963 assessed soft tissue 
swelling, residuals of old trauma.  

Post-service, there is no medical evidence of treatment for a 
right ankle disorder until the 1990s, many decades after 
discharge.  

In light of the above evidence, a thorough VA medical 
examination and opinion is needed to ascertain whether the 
evidence clearly and unmistakably demonstrates that the 
Veteran had a right ankle disorder prior to service and, if 
he did, whether this disorder was not aggravated by his 
service beyond the natural progression of the condition.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  An opinion should 
also be secured as to the possibility of the in-service 
incurrence of any of his current right ankle disorders.  

Accordingly, the case is REMANDED for the following action:

1.	Furnish the Veteran with a corrective 
VCAA letter that includes first 
element notice-that is, information 
or lay or medical evidence not 
previously provided that is necessary 
to substantiate his claim for service 
connection for a right ankle disorder 
based on in-service incurrence or 
based on aggravation of a disorder 
which pre-existed his military 
service.

2.	Then arrange for the Veteran to 
undergo a VA examination, by an 
appropriate specialist, to determine 
the nature and etiology of any current 
right ankle disorder.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary, including 
X-rays.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review by the examiner.  

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to 
provide an opinion responding to the 
following questions:

(A)	Did the Veteran have a 
preexisting right ankle 
disorder prior to entering 
military service in January 
1960?  In making this 
determination, please review 
STRs dated in February 1960, 
March 1960, and March 1963, 
including in-service X-rays.  

(B)	If the Veteran did have a 
preexisting right ankle 
disorder, did this disorder 
permanently increase in 
severity during any of his 
periods of military service 
from January 1960 to March 
1960, from July 1961 to January 
1962, and from October 1962 to 
April 1963?  In making this 
determination, please comment 
if any increase was permanent, 
as distinguished from the mere 
temporary recurrence of 
manifestations of a pre-service 
condition.  

(C)	If there was a measurable 
increase in severity of a 
preexisting right ankle 
disorder during service, is 
this permanent increase in 
severity due to the natural 
progression of the condition?  

(D)	In the alternative, is it at 
least as likely as not 
(50 percent or more probable) 
that any currently diagnosed 
right ankle disorder is 
otherwise directly related to 
his military service, including 
any injury to the ankle in 
service.  In making this 
determination, please note that 
post-service diagnoses include 
right lower extremity 
peripheral neuropathy secondary 
to diabetes, right lower 
extremity radiculopathy 
secondary to a low back 
disorder, and right ankle 
arthritis.    
     
     	The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion such as causation is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

3.	After completion of this development, 
readjudicate his claim in light of 
any additional evidence received 
since the March 2009 Supplemental 
Statement of the Case (SSOC).  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the 
Board for further appellate 
consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


